Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 31 December 2020. 
Claims 1, 5, 13, 14, 17 and 25 were amended 09 March 2020. 
Claims 4 and 16 were cancelled 31 December 2020. 
1, 5-14, and 17-27 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12, 14 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 2018/0130548 A1) in view of Bender (US 2017/0293738 A1) and further in view of Vigneron ( US 2009/0045963 A1). 

CLAIM 1–
Fisher teaches the system with the limitations of: 
A near-field communication (NFC)-enabled medication packaging system
comprising a server associated with a pharmaceutical company, comprising: a processor in communication with memory; a near-field communications transceiver in data communication with the processor and memory (This passive device 138', with the identification code stored thereon, can thus be associated with a mobile device 110 not otherwise equipped for such communications, and the management server 190 can provide transactional information to the mobile device 110 using available channels on the mobile device (such as audio, sms or other known data transmission methods). While bidirectional communications do not occur with other devices, transactions are possible, because the management server 190 is involved. (para [0064])) and (Claim 1); wherein the use of the pharmaceutical company has little to no patentable weight and does not change the limitation structurally or in its functionality)
and a data storage in communication with the processor, the data storage storing In all of these scenarios, it is implied that medicines are prescribed a label. Today, most labels have barcodes which can be scanned. These can be utilized or they can be equipped with an RFID tag. When the medications are prepared, they can be entered into a computer which stores them in a remote server (aka "Cloud") and subsequently a printer can print the information on an "RFID label" which is then affixed to the medicine in the same way a barcode label is applied (para [0104])) a public key and a private key (As mentioned previously, an NFC enabled mobile communication device may have multiple secure elements. There may be a secure element may be dedicated to specific financial transactions vs another secure element which may be dedicated to medical records and have a separate secure element key. There may even be a secure element that is "public domain" which any POS or device can write to without any restricted accesses (para [0079]))
wherein the memory stores instructions which are executed by the processor to:  initialize a tag of a medicine package with medication data corresponding to a medication contained therein (In all of these scenarios, it is implied that medicines are prescribed a label. Today, most labels have barcodes which can be scanned. These can be utilized or they can be equipped with an RFID tag. When the medications are prepared, they can be entered into a computer which stores them in a remote server (aka "Cloud") and subsequently a printer can print the information on an "RFID label" which is then affixed to the medicine in the same way a barcode label is applied (para [0104]))
wherein the tag of the medicine package further comprises an NFC-enabled write-only tag  (As mentioned previously, an NFC enabled mobile communication device may have multiple secure elements. There may be a secure element may be dedicated to specific financial transactions vs another secure element which may be dedicated to medical records and have a separate secure element key. There may even be a secure element that is "public domain" which any POS or device can write to without any restricted accesses. (para [0079])) of the medicine package further comprises an NFC-enabled, write-only tag affixed to the medicine package, the tag including a memory storing medicine data, the prescription data (The health care professional then hold their NFC enabled mobile device near the medicine dispenser which is equipped with an RFID or NFC tag. Upon doing so, the NFC mobile device reads the tag via induction and displays the contents of the medicine on the display of the NFC enabled mobile device. An application in the secure element (e.g. SE_App12) of the health care professionals NFC enabled mobile device and will determine if the prescribed medicine and dosage match the information identified on the medicine dispenser. (para [0102])), and the patient data (If the health care professional is allowed to proceed with administering the medication, this information is recorded on the secure element the patient's bracelet along with date, time, location, nurse/doctor ID. The discrepancy between the prescribed medicine/dosage and the actual  and wherein initializing the tag further comprises writing each of a medication name, a medication packaging (Before a health care professional administers medicine n to a patient, they can first use their NFC enabled mobile device to scan the patients ID bracelet to confirm the identity of the patient and the prescribed dosage that might be stored in the patients bracelet or the patients ID can be used to retrieve the proper medication and dosage from the management server. Upon doing so, the prescribed medicine and dosage appears on the nurse/doctors NFC enabled mobile device. The health care professional can then select an option to verify the medical dosage from the medical dispenser. (para [0102])), wherein the prescribed dosage is provided in a medication container (Figure 7), i.e., a medication packagaing
sign the tag using the private key to establish authentication of the medication contained in the medicine package, (For extremely dangerous drugs, the prescription may be housed in a container that has an exterior digital lock with an embedded NFC chip. The patient must hold their NFC enabled device near the lock which utilizes the s patients ID or the patients secure element key to unlock the container using NFC induction. So, in this instance the secure element embedded in the lock is preencoded with a secure element key that the patient also has stored in their NFC enabled device. (para [0093]))
receive encrypted data from a user device of a patient (The system is configured with a mobile device (with client application also referred to as a mobile wallet) (para [0005]); wherein the patient is the client) via a secure communications link over a computer network, the encrypted data including …at least one of prescription data and patient data (In cases where network availability is not reliable and performance is critical, the secure element key may be downloaded to the mobile device in an encrypted file. (para [0078])) and (There may be a secure element and application for prescriptions, 
decrypt the received encrypted data (Claim 7) to retrieve…the at least one of the prescription data and the patient data (There may be a secure element and application for prescriptions, office visits, appointments, EMR, pictures, etc. A user may only need to tap once to transfer artifacts to multiple secure elements. (para [0079]))
generate personalized guidance specific to the patient in accordance … at least one of the prescription data and the patient data (For example, if the patient is having surgery on their right knee, the bracelet might be applied to the right ankle in addition to one being applied to their wrist. This way, prior to surgery, the surgeon can scan the bracelet (s) with a NFC enabled mobile device and confirm that they are going to operate on the correct body part. (para [0103]))
and communicate, via the secure communications link over the computer network, the personalized guidance specific to the patient to the user device. (As an additional layer of security, the surgeon can be required to confirm using the hand held mobile device which body part he/she plans to operate on after the scan and prior to commences. If pictures are required before, during or after the surgery, the physician can use the NFC enabled mobile device to take pictures and correlate them to the patient by tapping the NFC enabled mobile device near the patients hospital bracelet. (para [0103]))

Fisher does not explicitly teach, however Bender teaches:
retrieve the feedback data (This recommendation may be provided to a medical practitioner associated with the patient, such as the patient's primary care physician, the medical professional prescribing the medication, a pharmacist through which the 
feedback data representative of a use of the medication by the patient (When generating a modified medication schedule for an already prescribed medication, such as in response to a reported symptom or side effect reported manually or automatically, the personalized medication adaptation engine 390 may employ the secondary medication information analysis logic 392 to evaluate the candidate answers generated from secondary sources, e.g., anecdotal sources. (para [0118]))
generate personalized guidance specific to the patient in accordance with the analyzed feedback data (When generating a modified medication schedule for an already prescribed medication, such as in response to a reported symptom or side effect reported manually or automatically, the personalized medication adaptation engine 390 may employ the secondary medication information analysis logic 392 to evaluate the candidate answers generated from secondary sources, e.g., anecdotal sources. (para [0118]))
analyze the received feedback data (When generating a modified medication schedule for an already prescribed medication, such as in response to a reported symptom or side effect reported manually or automatically, the personalized medication adaptation engine 390 may employ the secondary medication information analysis logic 392 to evaluate the candidate answers generated from secondary sources, e.g., anecdotal sources. (para [0118]))



Fisher in view of Bender does not explicitly teach, however Vigneron teaches:
a batch number, and an expiration date on the tag via the NFC communications link (Also, in another exemplary embodiment, if the container 400 contains prescribed medication, the RFID tag 300 could store information regarding the person to whom the medication is prescribed, information regarding the type and amount of medication prescribed, any desired patient history information, information regarding the time and date the prescription was filled, information regarding who filled the prescription, information regarding potential refills of the medication, instructions for the use of the medication and any other desired data, such as lot/batch information of the contents and/or container, packaging dates, production dates and sequences, expiration dates and disposal information and any other consumer based information. The tags provided by the present invention may be used in a number of applications including over-the-counter medications, supplements and the like. (para [0029])); wherein it is known in the art that NFC is a branch of High-Frequency RFID and both operate at 13.56 MHz frequency 


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Fisher in view of Bender to integrate the medication information of Vigneron with the motivation of avoiding the sale of counterfeit and compromised drugs within the pharmaceutical by creating identification and tracking of pharmaceutical products.  (see: Vigneron, paragraph 6).


CLAIM 14–
Claim 14 is significantly similar to claim 1 and is rejected upon the same prior art as stated in claim 1.


CLAIM 5–
Fisher in view of Bender and further in view of Vigneron teaches the system of claim 1 as described above. Regarding claim 5, Fisher further teaches: 
and communicate the generated alert notification to the user device via the secure communications link over the computer network. (For security and verification purposes, the POP transmits a random value to the patients secure element and triggers the appropriate secure element application ( e.g. SE_App 1) in the patients NFC enabled NFC device (para [0083])) and (The mobile device can provide visual or audible alerts if the foods contain ingredients that are harmful to the patient ( e.g. peanuts) or exceed a patient's maximum daily intake (e.g. carbohydrates). (para [0097]))

Fisher does not explicitly teach, however Bender teaches: 
The system of claim 4, wherein the memory further stores instructions executed by the processor to: determine, in accordance with the medication data, that a medication alert exists; generate an alert notification in accordance with the determined medication alert; (The client machine 112, and/or IoT device 130 may store such electronic calendar information and logs for use in generating notifications to the patient of scheduled events and alerts in accordance with configured software settings. For example, the IoT device 130, in accordance with the illustrative embodiments, may have logic (hardware and/or software executing on hardware) for outputting a notification to a patient when a medication schedule indicates that the patient should take their medication, eat meals, and perform various activities. (para [0085]))


It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vigeron with the teachings of Fisher in view of Bender. Fisher teaches a NFC system that can securely communicate certain health restrictions to a patient to stop certain side effects from occurring. Bender teaches using received feedback data to generate an alert that may notify a patient about their medication. Vigneron teaches the security of medication tagging by including more medication tag information. It would have been obvious to combine these three concepts because doing so would allow for more securely transmitted patient feedback data that would follow HIPAA guidelines. Thus, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

CLAIM 6–
Fisher in view of Bender and further in view of Vigneron teaches the system of claim 5 as described above. Regarding claim 6, Fisher further teaches: 
and communicate… via the secure communications link over the computer network (For security and verification purposes, the POP transmits a random value to the patients secure element and triggers the appropriate secure element application (e.g. SE_App 1) in the patients NFC enabled NFC device (para [0083])) and (In cases where network availability is not reliable and performance is critical, the secure element key may be downloaded to the mobile device in an encrypted file. (para [0078]))

Fisher does not explicitly teach, however Bender teaches: 
The system of claim 5, wherein the memory further stores instructions executed by the processor to: analyze feedback data received from a plurality of disparate user devices via the computer network; (The network 102 includes multiple computing devices 104 in communication with each other and with other devices or components via one or more wired and/or wireless data communication links, where each communication link comprises one or more of wires, routers, switches, transmitters, receivers, or the like. (para [0071]))
determine at least one side effect identified from the analysis of feedback data (When generating a modified medication schedule for an already prescribed medication, such as in response to a reported symptom or side effect reported manually or automatically, the personalized medication adaptation engine 390 may employ the secondary medication information analysis logic 392 to evaluate the candidate answers generated from secondary sources, e.g., anecdotal sources. (para [0118]))
generate a notification inclusive of the determined at least one side effect; (The illustrative embodiments, having established a schedule, may provide notifications to the 
and communicate the generated side effect notification to at least one of the plurality of disparate user devices (This recommendation may be provided to a medical practitioner associated with the patient, such as the patient's primary care physician, the medical professional prescribing the medication, a pharmacist through which the medication is being obtained, or the like, via a graphical user interface, electronic communication, or other notification. The medical practitioner may then provide a response to this notification of the recommendation authorizing, rejecting, or modifying the recommended medication schedule so as to ensure that a medical practitioner agrees with the medication schedule before it is implemented. (para [0086]))
wherein the at least one of the plurality of disparate user devices is selected in accordance with corresponding patient data and prescription data associated with the selected at least one of the plurality of user devices. (The cognitive system 100 is configured to implement a QA system pipeline 108 that receive inputs from various sources. For example, the cognitive system 100 receives input from the network 102, a corpus of electronic documents 106, cognitive system users, and/or other data and other possible sources of input. In one embodiment, some or all of the inputs to the cognitive system 100 are routed through the network 102. The various computing devices 104 on the network 102 include access points for content creators and cognitive system users (para [0072]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vigneron with the teachings of Fisher in view of Bender. Fisher teaches a NFC system that can securely communicate certain health restrictions to a patient to stop certain side effects from occurring. Bender teaches using received feedback data to generate an alert that may notify a patient about their medication. Vigneron teaches the security of medication tagging by including more medication tag information. It would have been obvious to combine these three concepts because doing so would allow for more securely transmitted patient feedback data that would follow HIPAA guidelines. Thus, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

CLAIM 7–
Fisher in view of Bender and further in view of Vigneron teaches the system of claim 5 as described above. Regarding claim 7, Fisher further teaches: 
The system of claim 5, wherein the NFC tag comprises: a transceiver; (As described above, the secure element 130 has a secure processor 132, a secure memory 133 and a POS or NFC transceiver 134 adapted to send transaction request signals and receive transaction response signals over a first communication channel (para [0067]))
memory storing medication data, encrypted prescription data, anti­counterfeit data, and encrypted patient data; ((Figure 7) and (In cases where network availability is not reliable and performance is critical, the secure element key may be downloaded to the mobile device in an encrypted file. (para [0078])) and (So for example, a secure element application that facilitates transfer of a patient's medical ID to/from a secure element may have an ID of "SE_Appl. In contrast, a secure element application that wherein anti-counterfeit data is authenticity data (para [0065]) of specification)
and a processor in communication with the memory, wherein the memory stores instructions executed by the processor to: establish a near-field communication link (NFC) with a pharmacy computer, (The secure element also contain a list of approved "over the counter" and "generic" medications that can be substituted for the prescription. After the pharmacist prepares the prescription, the pharmacist applies a label to the bottle. The label contains a bar code and/or RFID tag encoded with the prescription, date, time, pharmacy ID, Pharmacists ID, Doctor ID. The secure element can contain a list of the medications covered by their plan as well as the amount of coverage and co-pay. A patient opens their mobile wallet ( 404) if it is not already opened and enters authentication information at the mobile device ( 406) wherein they are authenticated by the management server. (para [0090]))
communicate the stored medication data and anti-counterfeiting data to the pharmacy computer (As illustrated in method 400, Patients can pay for prescriptions at CVS, Walgreens, Rite Aid, etc by "waving" of their phone near the POS terminal at the drug store. Also, prescriptions are automatically approved using list of allergies stored in the secure element of the NFC enabled mobile device and digital signature of physician. The secure element also contain a list of approved "over the counter" and "generic" medications that can be substituted for the prescription. (para [0090]))
receive the encrypted prescription data and the encrypted patient data via the near-field communications link from the pharmacy computer into the memory (This invention enables patients and health care professionals (nurse, doctor, pharmacist, etc) to manage digital medical artifacts medical digital artifacts (e.g. medical ID, basic patient information, patient contact information, emergency contact information, 
establish an NFC communication link, via the transceiver, with the user device (The secure element 130 can also be disposed into a slot that only provides for physical insertion and mechanical connection to the body of the mobile device 110, and can then preferably include a transceiver that allows for the communication with the radio element 130 using a wireless local communication channel. (para [0057])) and (Figure 7)
and communicate the stored medication data, prescription data, anti­counterfeit data, a secure URL, and patient data to the user device (Figure 7 and (In cases where network availability is not reliable and performance is critical, the secure element key may be downloaded to the mobile device in an encrypted file. (para [0078])) and (So for example, a secure element application that facilitates transfer of a patient's medical ID to/from a secure element may have an ID of"SE_Appl. In contrast, a secure element application that facilitates transfer of prescriptions to/from a secure element may have an ID of "SE_App3". para [0079])), claim 1)

CLAIM 8–
Fisher in view of Bender and further in view of Vigneron teaches the system of claim 7 as described above. Regarding claim 8, Fisher further teaches: 
The system of claim 7, wherein the user device comprises: a processor (As described above, the secure element 130 has a secure processor 132, a secure memory 133 and a POS or NFC transceiver 134 adapted to send transaction request signals and receive transaction response signals over a first communication channel. (para [0067]))
a display in communication with the processor; (The mobile communication device 110 includes a user interface for entering data. For example, a display 124 (FIG. 2) is a touch-screen display (para [0056]))
an NFC transceiver in communication with the processor; (After the patient pays for the prescription, the pharmacist scans either the bar code or the RFID tag and upon doing so, the information on the tag is "read" and transmitted to the mobile device secure element and transmitted to a remote server. The user may have to confirm that the pharmacist can "write" or transmit this info to the secure element prior to it be transmitted....The mobile health care secure element software in patients secure element designated for the service or product ( e.g. "prescriptions) decrements the number of refills and sends notification to mobile device for display (446). Patients loyalty points associated with payment method and/or pharmacy loyalty program are updated if necessary (448). The mobile health care secure element software in patients secure element designated for product or service ( e.g. "prescriptions") transfers notification, deductible balance, loyalty points to mobile device for display (450). The management server updates patients EMR with prescription information (452). (para [0090])) and (Figure 7)
read, from the NFC tag via the NFC communication link, data from the tag, the data including the medication data, the secure URL, the encrypted patient data, and the encrypted prescription data, (After the patient pays for the prescription, the pharmacist scans either the bar code or the RFID tag and upon doing so, the information and (The digital medical artifacts are transferred from the Health Care Professional's secure element and encrypted at the patient's secure element (328). (para [0086])) and (When an NFC enabled mobile communication device is held in proximity to another NFC enabled device may transmit contact information, email, web site addresses, social media information, tickets, coupons, receipts, vouchers, content, or any other type of digital artifact to the secure element (para [0077]))
establish a secure communication link with the server in accordance with the secure URL (as illustrated in FIG. 1, although in certain embodiments the secure element 130 can be external to the mobile device 110 as described hereinafter. In a variant implementation, the mobile device 110 contain a slot, which allows for the insertion of a secure element 130 into a slot and thus the physical insertion, mechanical and electrical connection as needed. In this configuration, the secure element can be purchased independently of the mobile device 110. The secure element 130 can also be disposed into a slot that only provides for physical insertion and mechanical connection to the body of the mobile device 110, and can then preferably include a transceiver that allows for the communication with the radio element 130 using a wireless local communication channel. (para [0057]))and (When an NFC enabled mobile communication device is held in proximity to another NFC enabled device may transmit contact information, email, web site addresses, social media information, tickets, 
communicate the encrypted patient data and the encrypted prescription data to the server via the secure communication link, (After the patient pays for the prescription, the pharmacist scans either the bar code or the RFID tag and upon doing so, the information on the tag is "read" and transmitted to the mobile device secure element and transmitted to a remote server. The user may have to confirm that the pharmacist can "write" or transmit this info to the secure element prior to it be transmitted....Patients loyalty points associated with payment method and/or pharmacy loyalty program are updated if necessary (448). The mobile health care secure element software in patients secure element designated for product or service ( e.g. "prescriptions") transfers notification, deductible balance, loyalty points to mobile device for display (450). (para [0090])) and (The digital medical artifacts are transferred from the Health Care Professional's secure element and encrypted at the patient's secure element (328). (para [0086]))
receive, from the server via the secure communication link, (For security and verification purposes, the POP transmits a random value to the patients secure element and triggers the appropriate secure element application (e.g. SE_App 1) in the patients NFC enabled NFC device (para [0083])) and (In cases where network availability is not reliable and performance is critical, the secure element key may be downloaded to the mobile device in an encrypted file. (para [0078]))

Fisher does not explicitly teach, however Bender teaches: 
receive… personalized guidance and engagement data corresponding to the patient data and  the prescription data (In addition, the graphical user interface may present information indicating why any deviation from the original medication administration 
and display the personalized guidance and engagement data via a graphical user interface of the display. (The client machine 112, and/or IoT device 130 may store such electronic calendar information and logs for use in generating notifications to the patient of scheduled events and alerts in accordance with configured software settings. For example, the IoT device 130, in accordance with the illustrative embodiments, may have logic (hardware and/or software executing on hardware) for outputting a notification to a patient when a medication schedule indicates that the patient should take their medication, eat meals, and perform various activities. (para [0085]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vigneron with the teachings of Fisher in view of Bender. Fisher teaches a NFC system that can securely communicate certain health restrictions to a patient to stop certain side effects from occurring. Bender teaches using received feedback data to display personalized guidance to a patient. Vigneron teaches the security of medication tagging by including more medication tag information. It would have been obvious to combine these three concepts because doing so would allow for more securely transmitted patient feedback data that would follow HIPAA guidelines. Thus, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

CLAIM 9–
Fisher in view of Bender and further in view of Vigneron teaches the system of claim 8 as described above. Regarding claim 9, Bender further teaches: 
The system of claim 8, wherein the memory of the user device further stores instructions which are executed by the processor to receive, from the server, a medication alert; responsive to the medication alert, generate a notification via the display corresponding to the medication alert. (The client machine 112, and/or IoT device 130 may store such electronic calendar information and logs for use in generating notifications to the patient of scheduled events and alerts in accordance with configured software settings. For example, the IoT device 130, in accordance with the illustrative embodiments, may have logic (hardware and/or software executing on hardware) for outputting a notification to  patient when a medication schedule indicates that the patient should take their medication, eat meals, and perform various activities. (para [0085]))

CLAIM 10–
Fisher in view of Bender and further in view of Vigneron teaches the system of claim 9 as described above. Regarding claim 10, Fisher further teaches: 
communicate…via the secure communication link (For security and verification purposes, the POP transmits a random value to the patients secure element and triggers the appropriate secure element application (e.g. SE_App 1) in the patients NFC enabled NFC device (para [0083])) and (In cases where network availability is not reliable and performance is critical, the secure element key may be downloaded to the mobile device in an encrypted file. (para [0078]))

Fisher does not explicitly teach, however Bender teaches: 
The system of claim 9, wherein the memory of the user device further stores instructions which are executed by the processor to receive, via a graphical user interface displayed on the display of the user device, user feedback; and communicate the received user feedback to the server (In some cases, the request may be specifically submitted by way of a user entering or selecting an option via a graphical user interface, e.g., the user entering a request by specifying in an appropriate user interface, the medications that the user is taking and the symptoms or side effects the user is experiencing. (para [0077])) and (Input/output or I/0 devices (including but not limited to keyboards, displays, pointing devices, etc.) can be coupled to the system either directly or through intervening I/0 controllers. Network adapters may also be coupled to the system to enable the data processing system to become coupled to other data processing systems or remote printers or storage devices through intervening private or public networks. (para [0138]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vigneron with the teachings of Fisher in view of Bender. Fisher teaches a NFC system that can securely communicate certain health restrictions to a patient to stop certain side effects from occurring. Bender teaches using received feedback data to display personalized guidance to a patient. Vigneron teaches the security of medication tagging by including more medication tag information. It would have been obvious to combine these three concepts because doing so would allow for more securely transmitted patient feedback data that would follow HIPAA guidelines. Thus, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

CLAIM 12–
Fisher in view of Bender and further in view of Vigneron teaches the system of claim 7 as described above. Regarding claim 12, Fisher further teaches: 
The system of claim 7, further comprising a pharmacy computer, the pharmacy computer comprising: memory storing an encryption/decryption module and the public key; (As mentioned previously, an NFC enabled mobile communication device may have multiple secure elements. There may be a secure element may be dedicated to specific financial transactions vs another secure element which may be dedicated to medical records and have a separate secure element key. There may even be a secure element that is "public domain" which any POS or device can write to without any restricted accesses (para [0079])) and (The patient selects prescriptions they want to fill (408) and holds) their NFC enabled mobile device near the POS/POP terminal at the pharmacy (410) During this process, the mobile wallet application will transfer a signal to the secure element to make the "Purchase prescriptions secure element application which require authentication or SE_App4" listed in FIG. 7 the active application in the secure element (para [0090])) and (In cases where network availability is not reliable and performance is critical, the secure element key may be downloaded to the mobile device in an encrypted file. (para [0078]))
a processor in communication with memory;  a near-field communications (NFC) transceiver in data communication with the processor and memory; (As illustrated in FIG. 5, and enhanced secure element 130 that is capable of bi-directional communication with a mobile device has a secure NFC processor 132, a secure memory 133 and a POS/NFC transceiver 134 adapted to send transaction request signals and receive transaction response signals over a first communication channel. (para [0066]))
and wherein the memory stores instructions which are executed by the processor to: establish an NFC communication link with the NFC tag via the NFC transceiver of the pharmacy computer, (As described above, the secure element 130 has a secure processor 132, a secure memory 133 and a POS or NFC transceiver 134 adapted to send transaction request signals and receive transaction response signals over a first communication channel. In some embodiments a secure element 130 is internal to the mobile communication device 110. (para [0067])) and (The point of sale terminal 150 illustrated in FIG. 1 is conventional, in that it has the capability of electronically reading information from a device equipped to transmit information in a format that it reads. Thus, the reader (not shown) within the point of sale terminal 150 can be of one or many types. If the point of sale terminal reader (not shown) includes the provision for NFC communications, then simply bringing the secure element 130 with the NFC transceiver will cause initiation of a transaction and the transmission of the identification code associated with the secure element 130 and thus the user. (para [0068]))
authenticate the medication package in accordance with the anti-counterfeiting data, (Upon successful authentication, the notification is transmitted wireless to the delivery persons NFC enabled mobile device. For extremely dangerous drugs, the prescription may be housed in a container that has an exterior digital lock with an embedded NFC chip. The patient must hold their NFC enabled device near the lock which utilizes the s patients ID or the patients secure element key to unlock the container using NFC induction. So, in this instance the secure element embedded in the lock is preencoded with a secure element key that the patient also has stored in their NFC enabled device. In either one of the steps described above, after the user signs for the package, a receipt is transmitted to the remote server and the patients EMR is updated with the information (para [0093]); wherein anti-counterfeit data is authenticity data (para [0065]) of specification)
encrypt, via the encryption/decryption module using the public key, the prescription data and the patient data, (As mentioned previously, an NFC enabled and (The patient selects prescriptions they want to fill (408) and holds) their NFC enabled mobile device near the POS/POP terminal at the pharmacy (410) During this process, the mobile wallet application will transfer a signal to the secure element to make the "Purchase prescriptions secure element application which require authentication or SE_App4" listed in FIG. 7 the active application in the secure element (para [0090])) and (In cases where network availability is not reliable and performance is critical, the secure element key may be downloaded to the mobile device in an encrypted file. (para [0078]))
and write the encrypted prescription data and the encrypted patient data to the NFC tag via the NFC transceiver. (In cases where network availability is not reliable and performance is critical, the secure element key may be downloaded to the mobile device in an encrypted file. (para [0078])) and (After the patient pays for the prescription, the pharmacist scans either the bar code or the RFID tag and upon doing so, the information on the tag is "read" and transmitted to the mobile device secure element and transmitted to a remote server. The user may have to confirm that the pharmacist can "write" or transmit this info to the secure element prior to it be transmitted. (para [0090]))

CLAIMS 17-23–
Claims 17-22 are significantly similar to claims 5-10 and claim 23 is significantly similar to claim 12 respectively. They are rejected upon the same prior art as stated in claims 3-10 and 12.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 2018/0130548 A1) in view of Bender (US 2017/0293738 A1) in view of Vigneron and further in view of Sharma (US 8,838,983 B2). 

CLAIM 11–
Fisher in view of Bender and further in view of Vigneron teaches the system of claim 10 as described above. Regarding claim 11, Fisher in view of Bender do not explicitly teach, however Sharma teaches: 
The system of claim 10, wherein the secure URL corresponds to a secure HTTPS website hosted by the server (The secure server may be a secure web server (i.e., a server on the Web that supports a security protocol, such as SSL or TLS). A session managed by a security protocol may be initiated to perform steps (2) and (3), wherein the protocol 60 identifier used to access the secure server may be HTTPS (col 4 lines 56-60)) wherein it is known in the art that QR codes (shown in Sharma) require no actual contact between the smartphone and the item similar to the NFC tag

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sharma with the teachings of Fisher in view of Bender and further in view of Vigneron. Fisher teaches a NFC system that can securely communicate certain health restrictions to a patient to stop certain side effects from occurring. Bender teaches using received feedback data to display personalized guidance to a patient. Vigneron teaches the security of medication tagging by including more medication tag information Sharma further teaches using a secure URL that corresponds to an HTTPS website using a type of near field communication. It would have been obvious to combine these four concepts because doing so would allow for more securely transmitted patient feedback data that would follow HIPAA guidelines. Thus, the claimed invention is merely a combination of old elements, and in the .

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 2018/0130548 A1) in view of Bender (US 2017/0293738 A1) in view of Vigneron and further in view of Reddy (US 2015/0106113 A1). 

CLAIM 13–
Fisher in view of Bender and further in view of Vigneron teaches the system of claim 12 as described above. Regarding claim 13, Fisher in view of Bender do not explicitly teach, however Reddy teaches
The system of claim 12, wherein the memory of the pharmacy computer further stores instructions which are executed by the processor of the pharmacy computer to: determine that the medication package is counterfeit in accordance with the anti-counterfeiting data via the public key (Thus, using NFC tag technology, the end user can identify the genuine products against the counterfeited ones. The complete encrypted code is written as NDEF data using NFC technology into the packaging of the pharmaceutical products. (para [0033])) and (the entire code is encrypted using public key of the manufacturer (para [0034])) wherein the technology of the packaging of the pharmaceutical products acts as a pharmacy computer and the memory and processor of this system are used for the determinations (paragraph 22)
and generate an alert on a display of the pharmacy computer indicating a presence of the counterfeit medication package. (In case the pharmaceutical product is not identified by the mobile device, a failure message is displayed on the display screen of the mobile device whereby identifying the counterfeit pharmaceutical 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Reddy with the teachings of Fisher in view of Bender in view of Vigneron. Fisher teaches a NFC system that can securely communicate certain health restrictions to a patient to stop certain side effects from occurring. Bender teaches using received feedback data to display personalized guidance to a patient. Vigneron teaches the security of medication tagging by including more medication tag information. Reddy teaches identifying whether a package is counterfeit using anti-counterfeiting data. It would have been obvious to combine these four concepts because doing so would allow for better patient outcomes so that they aren’t taking counterfeited medications. Thus, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

CLAIM 24–
Claim 24 is significantly similar to claim 13 and is rejected upon the same prior art as stated in claim 13.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2015/0106113 A1) in view of Bender (US 2017/0293738 A1) and further in view of Fisher (US 2018/0130548 A1) and further in view of Vigneron ( US 2009/0045963 A1). 
.

CLAIM 25–
Reddy teaches the method with the limitations of: 
A computer-implemented method for near-field communication (NFC)-enabled medication packaging, comprising: (The system includes at least one mobile device configured to read unique secure code embedded inside the packaging of the pharmaceutical product by bringing the mobile device in close proximity to the packaging wherein a short range communication system is used to establish connection between the mobile device and the pharmaceutical product (para [0009]))
writing via a server associated with a pharmaceutical company each of a medication name, a medication packaging, (In case the product (102) digital signature and the digital signature of the manufacturer stored in the NFC enabled mobile device (104) are same, the information comprising manufacture name, name of the product, date of manufacture and date of expiry may be displayed on mobile device (104) of the end users (para [0030])) wherein the use of the pharmaceutical company has little to no patentable weight and does not change the limitation structurally or in its functionality)
signing the tag using a private key to establish authentication of the medication contained in the medicine package; (FIG. 3 illustrates the method of generating the secure code according to one embodiment of the invention. The pharmaceutical product manufacturer is provided with a pre assigned unique identification number and a pair of private/public key by a trusted Certificate Authority (para [0032]))
receiving data encrypted with a public key associated with the private key from a user device of the patient (The system is configured with a mobile device (with client application also referred to as a mobile wallet) (para [0005]); wherein the patient is the client)  via a secure communications link over a computer network, the encrypted data including at least one of prescription data and patient data (The 
decrypting the received data via the private key to retrieve the at least one of the prescription data and the patient data (The counterfeit pharmaceutical product identification system mainly comprises pharmaceutical products (102) having at least one NFC tag containing an encrypted unique code wherein the tag is embedded inside the packaging of the pharmaceutical product (102) making the unique secure code invisible to human eyes. In one embodiment of the invention, the pharmaceutical product manufacturer embeds a unique secure code into each of the NFC tags and embeds inside the product packages at the time of packaging. (para [0023])) and (In this embodiment, the NFC enabled mobile device (104) reads the unique secure code from the NFC tag embedded inside the pharmaceutical product (102) package when the product (102) is brought in the close proximity of O to 4 centimeter to the mobile device (104). The NFC reader inside NFC enabled mobile device (104) reads the unique secure code from the packaging and transmits the unique secure code to a pre-defined messaging server using SMS service. The messaging server (not shown in the figure) 
receiving, from the user device via the secure communications link (claim 1)

Reddy does not explicitly teach, however Bender teaches: 
receiving…over the computer network, user feedback data representative of a use of the medication by the patient (In some cases, the request may be specifically submitted by way of a user entering or selecting an option via a graphical user interface, e.g., the user entering a request by specifying in an appropriate user interface, the medications that the user is taking and the symptoms or side effects the user is experiencing. (para [0077])) and (Input/output or I/0 devices (including but not limited to keyboards, displays, pointing devices, etc.) can be coupled to the system either directly or through intervening I/0 controllers. Network adapters may also be coupled to the system to enable the data processing system to become coupled to other data processing systems or remote printers or storage devices through intervening private or public networks. (para [0138]))
analyzing the received feedback data
generating personalized guidance specific to the patient in accordance with the analyzed user feedback data and at least one of the prescription data and the patient data; (In addition, the graphical user interface may present information indicating why any deviation from the original medication administration instructions of the original prescription were modified when generating the baseline medication schedule, e.g., while the prescription indicated that the patient should take medication A with every meal, anecdotal evidence from patient support group blogs indicates that side effects may occur and that taking the medication 20 minutes after breakfast, at lunch, and 15 minutes after dinner will minimize side effects. (para [0038]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Bender with the teachings of Reddy. Reddy teaches a NFC system that can securely communicate authentication data by writing information onto the medication packaging and signing authentication tags. Bender teaches using received feedback data to display personalized guidance to a patient. It would have been obvious to combine these two concepts because doing so would allow for more securely transmitted patient feedback data using authentication methods that would follow HIPAA guidelines. Thus, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Reddy in view of Bender does not explicitly teach, however Fisher teaches: 
and communicating, via the secure communications link over the computer network, the personalized guidance specific to the patient to the user device. (As an additional layer of security, the surgeon can be required to confirm using the hand 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Fisher with the teachings of Reddy in view of Bender. Reddy teaches a NFC system that can securely communicate authentication data by writing information onto the medication packaging and signing authentication tags. Bender teaches using received feedback data to display personalized guidance to a patient. Fisher further teaches using a secure communications link to transfer data. It would have been obvious to combine these three concepts because doing so would allow for more securely transmitted patient feedback data using authentication and secure links that would follow HIPAA guidelines. Thus, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Reddy in view of Bender and further in view of Fisher does not explicitly teach, however Vigneron teaches: 
a batch number, and an expiration date on a tag of a medicine package with medication data corresponding to a medication contained therein (Also, in another exemplary embodiment, if the container 400 contains prescribed medication, the RFID tag 300 could store information regarding the person to whom the medication is prescribed, information regarding the type and amount of medication prescribed, any desired patient history information, information regarding the time and date the wherein it is known in the art that NFC is a branch of High-Frequency RFID and both operate at 13.56 MHz frequency

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vigneron with the teachings of Reddy in view of Bender and further in view of Fisher. Reddy teaches a NFC system that can securely communicate authentication data by writing information onto the medication packaging and signing authentication tags. Bender teaches using received feedback data to display personalized guidance to a patient. Fisher further teaches using a secure communications link to transfer data. Vigneron teaches the security of medication tagging by including more medication tag information. It would have been obvious to combine these four concepts because doing so would allow for more securely transmitted patient feedback data using authentication and secure links that would follow HIPAA guidelines. Thus, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

CLAIM 26–
Reddy in view of Fisher and further in view of Bender and further in view of Vigneron teaches the method of claim 25 as described above. Regarding claim 26, Bender further teaches:

The computer-implemented method of claim 25, further comprising: determining, in accordance with the medication data, that a medication alert exists, generating a notification in accordance with the determined medication alert (The client machine 112, and/or IoT device 130 may store such electronic calendar information and logs for use in generating notifications to the patient of scheduled events and alerts in accordance with configured software settings. For example, the IoT device 130, in accordance with the illustrative embodiments, may have logic (hardware and/or software executing on hardware) for outputting a notification to a patient when a medication schedule indicates that the patient should take their medication, eat meals, and perform various activities. (para [0085]))
communicating the generated alert notification to the user device ((This recommendation may be provided to a medical practitioner associated with the patient, such as the patient's primary care physician, the medical professional prescribing the medication, a pharmacist through which the medication is being obtained, or the like, via a graphical user interface, electronic communication, or other notification. The medical practitioner may then provide a response to this notification of the recommendation authorizing, rejecting, or modifying the recommended medication schedule so as to ensure that a medical practitioner agrees with the medication schedule before it is implemented. (para [0086]))
Reddy in view of Bender does not explicitly teach, however Fisher teaches: 
via the secure communications link over the computer network (In cases where network availability is not reliable and performance is critical, the secure element key may be downloaded to the mobile device in an encrypted file. (para [0078]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vigneron with the teachings of Reddy in view of Bender and further in view of Fisher. Reddy teaches a NFC system that can securely communicate authentication data by writing information onto the medication packaging and signing authentication tags. Bender teaches using received feedback data to general an alert with personalized guidance to a patient. Fisher further teaches using a secure communications link to transfer data. Vigneron teaches the security of medication tagging by including more medication tag information. It would have been obvious to combine these four concepts because doing so would allow for more securely transmitted patient feedback data using authentication and secure links that would follow HIPAA guidelines. Thus, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

CLAIM 27–
Reddy in view of Fisher and further in view of Bender and further in view of Vigneron teaches the method of claim 25 as described above. Regarding claim 27, Bender further teaches:
The computer-implemented method of claim 26, further comprising: analyzing feedback data received from a plurality of disparate user devices via the computer network; (The network 102 includes multiple computing devices 104 in communication with each other and with other devices or components via one or more wired and/or 
determining at least one side effect identified from the analysis of feedback data (When generating a modified medication schedule for an already prescribed medication, such as in response to a reported symptom or side effect reported manually or automatically, the personalized medication adaptation engine 390 may employ the secondary medication information analysis logic 392 to evaluate the candidate answers generated from secondary sources, e.g., anecdotal sources. (para [0118]))
generating a notification inclusive of the determined side effect; (The illustrative embodiments, having established a schedule, may provide notifications to the patient to maintain the patient's adherence to the schedule. In addition, the patient's taking of the medication, consumption of food/drink, activities, biological measurements, experienced side effects and their severity, and the like, i.e. medical information and lifestyle information, may continue to be collected and monitored so as to dynamically adjust the schedule to determine an appropriate combination of medication timing, food/drink consumption, and performance of activities to minimize experienced side effects. (para [0017]))
and communicating the generated side effect notification to at least one of the plurality of disparate user devices
wherein the at least one of the plurality of disparate user devices is selected in accordance with corresponding patient data and prescription data associated with the selected user device. (The cognitive system 100 is configured to implement a QA system pipeline 108 that receive inputs from various sources. For example, the cognitive system 100 receives input from the network 102, a corpus of electronic documents 106, cognitive system users, and/or other data and other possible sources of input. In one embodiment, some or all of the inputs to the cognitive system 100 are routed through the network 102. The various computing devices 104 on the network 102 include access points for content creators and cognitive system users (para [0072]))

Reddy in view of Bender does not explicitly teach, however Fisher teaches: 
via the secure communications link over the computer network (In cases where network availability is not reliable and performance is critical, the secure element key may be downloaded to the mobile device in an encrypted file. (para [0078]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vigneron with the teachings of Reddy in view of Bender and further in view of Fisher. Reddy teaches a NFC system that can securely communicate authentication data by writing information onto the medication packaging and signing authentication tags. Bender teaches using received feedback data to general an alert with personalized guidance to a patient. Fisher further teaches using a secure communications link to transfer data. Vigneron teaches the security of medication tagging by including more medication tag information. It would have been obvious to combine these four concepts because doing so would allow for more securely transmitted patient feedback data using authentication and secure links that would follow HIPAA guidelines. Thus, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same .

Response to Arguments
Arguments filed 31 December 2020 have been fully considered. 
Regarding the 103 arguments, these arguments are not persuasive. Applicant argues that Fisher fails to disclose the packaging of the medication in independent claims 1, 14, and 25. Examiner respectfully disagrees and points to previously cited paragraph 102 which mentions that the dosages are given out to the patients. The way the dosages are given out are in medication containers (Figure 7) and under broadest reasonable interpretation, this reads on medication packaging via the NFC communications link. Vigneron is used to teach a batch number and an expiration date on the tag via the NFC communications link, but the claims as written do not include “initializing a tag of a medicine package by writing a medication packaging”.
 Claims 11, as well as the dependent claims rely on the arguments stated above and are rejected upon the same reasons stated above. 
Applicant further argues that Reddy fails to teach claims 13 and 24 as Reddy requires a secure connection for anticounterfeing and the present invention may utilize the stored public key and that Reddy teaches that the public key is stored on a server, not on a pharmacy computer. In the specification, paragraph 89, the public key is described: “Beginning at 602, the pharmaceutical company computer system 102 distributes or otherwise makes the public key 120 available, enabling decryption and/or authentication of communications by the system 102 available. In some embodiments, the public key 120 is made available via incorporation thereof in an application 152, 154, via direct downloading, direct communication, or the like”. The public key enables authentication of communication, which is a secure connection under broadest reasonable interpretation. Further, the server of Reddy is implemented into a counterfeit 
Applicant further argues that Reddy fails to teach that the memory of the pharmacy computer further stores instructions which are exceuted by the processor. Examiner points to paragraph 22 of Reddy in which the technology of the packaging of the pharmaceutical products acts as a pharmacy computer and the memory and processor of this system are used for the determinations. 
Applicant further argues that Bender fails to teach the encryption of data. It is the combination of Fisher in view of Bender that teaches the encryption of the feedback data and in the combination, teaches the claimed limitations. Bender teaches the feedback data and Fisher teaches the encryption of data. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.S./            Examiner, Art Unit 3626                                       

/ROBERT A SOREY/            Primary Examiner, Art Unit 3626